Citation Nr: 1524369	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-21 587	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of service connection for a psychiatric disorder due to clear and unmistakable error (CUE) in an April 1980 Board decision, for substitution and accrued benefits purposes. 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran) who had active duty service from June 1969 until January 1972.  The Veteran died in December 2011.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2014 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a June 2011 motion of the Veteran which sought restoration of service connection for a psychiatric disorder, including schizophrenia, latent type, on the basis of CUE in an April 1980 Board decision.  

In June 2010, the Board considered a prior Motion for Board CUE in the April 1980 Board decision.  The Board dismissed that motion without prejudice for failure to properly plead CUE, in accordance with 38 C.F.R. § 20.1404(a), (b) (2009-14).  As the June 2010 dismissal without prejudice was not a final decision, the Board has jurisdiction to hear the merits of this motion.  38 C.F.R. § 20.1409(b) (2014).

In a decision dated in October 2011, the Board denied the appeal as to this issue.  The Veteran appealed the Board's decision to the Veterans Court.  In a single-judge decision, dated in April 2013, the Veterans Court vacated the Board's October 2011 decision and remanded this issue back to the Board for additional development and adjudication.

The Veteran died in December 2011, during the pendency of his appeal, and his surviving spouse filed a timely request to be substituted as the appellant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the Veterans Court, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal). 

In a decision dated in October 2013, the Board again denied the appeal as to this issue.  The Veteran appealed the Board's decision to the Veterans Court.  In a single-judge decision, dated in November 2014, the Veterans Court vacated the Board's October 2013 decision and remanded this issue back to the Board for additional development and adjudication.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  In April 1974, the RO granted service connection for schizophrenia, latent type, effective July 27, 1972; in November 1978, the RO severed service connection for schizophrenia, latent type; in April 22, 1980, the Board denied entitlement to restoration of service connection for a psychiatric disorder. 

2.  The moving party has failed to demonstrate that, but for an error in the April 1980 Board decision, the outcome would have been materially different.


CONCLUSION OF LAW

The Board's April 1980 decision does not contain CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual and Procedural Background

A review of the history of this matter shows that the Veteran was discharged from active duty in January 1972.  In May 1972, the Veteran filed a claim for service connection for a "nervous condition."  In September 1972, the RO denied the claim having determined that the Veteran had a passive-aggressive reaction with inner tension, and that this was a constitutional or developmental abnormality and not a disability under VA law.  The Veteran appealed the RO's denial to the Board in October 1973, which remanded the claim for additional development.  An April 1974 RO rating decision subsequently granted service connection for a "schizophrenia, latent type," stating that it had an inception shortly after the Veteran's discharge from service, with psychotic manifestation on July 27, 1972 (within one year of service separation), that during his last hospitalization he had been diagnosed with schizophrenia, latent type, and that presumptive service connection was therefore warranted for a mental condition believed to be a psychosis as of that date.  The RO indicated that it had granted service connection for "schizophrenia, latent type," that was moderately severe, under Diagnostic Code 9205 ("schizophrenia, other and unspecified type").  

An August 1978 letter informed the Veteran that the grant of service connection had been clearly and unmistakably erroneous because his diagnosis was for a personality disorder, not a psychosis, and thus was a constitutional or developmental abnormality for which compensation could not be granted.  VA thus proposed severing service connection.   A November 1978 rating decision subsequently severed service connection for schizophrenia, latent type.  

In the April 22, 1980 decision, the Board denied entitlement to restoration of service connection for a psychiatric disorder.  The Board determined that the medical evidence of record demonstrated that a psychiatric illness was not demonstrated in service.  Rather, the Board determined that following service the Veteran was diagnosed with a passive-aggressive reaction with inner tension, though there was a note of anxiety neurosis, and subsequently-confirmed diagnoses of latent schizophrenia.  The Board found that latent schizophrenia is not a psychosis but a personality disorder, which is a constitutional or developmental condition and not a "disability" subject to service connection.  The Board further found that there were no findings of an acquired psychiatric disease in service or to show that the Veteran had manifestation of a psychosis within one year following separation.  Because of these findings, the Board concluded that the RO's April 1974 grant of service connection for latent schizophrenia had been clearly and unmistakably erroneous, and that severance was therefore proper.   

In June 2011, the Veteran filed a motion with the Board seeking restoration of service connection for a psychiatric disorder, including schizophrenia, latent type, on the basis of CUE in the April 1980 Board decision.  In October 2011, the Board denied the motion.  The Veteran appealed to the Veterans Court; and, in April 2013, the Veterans Court issued a single-judge decision that vacated the Board's October 2011 decision.  In October 2013, the Board again denied the motion.  The Veteran appealed to the Veterans Court, and in November 2014, the Veterans Court issued a single-judge decision that vacated the Board's October 2013 decision.  

Pertinent Law and Regulations-CUE

While the law vests the Board with original jurisdiction to determine whether CUE exists in a prior final Board decision, the shape and expanse of that review is controlled by statute and regulations.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b) 

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable error include: (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b) (2014). 

To show CUE in a final decision of the Board, a moving party must prove: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). 

The Veterans Court has held that clear and unmistakable error is a very specific and a rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell. 

Pertinent Law and Regulations in April 1980

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 310 (1980) [now 38 U.S.C.A. § 1110 (West 2014)]. 

In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.  38 C.F.R. § 3.303(c) (1980). 

Congenital or developmental defects, such as refractive error of the eye, personality disorders, and mental deficiencies are not diseases or injuries within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c) (1980).   

Service connection may also be granted for psychoses, when manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309 (1980).  

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d) (1980). 

A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d) (1980). 

Evidence of Record in April 1980

As was noted above, only evidence which was of record at the time of the April 1980 decision may be considered with respect to the present Board CUE claim. 

At the time of the Board's decision, the evidence included the Veteran's service treatment records, which were silent as to complaints of, or treatment for, a psychiatric disorder or symptoms.  The Veteran's December 1971 separation examination showed that his psychiatric condition was evaluated and was found to be clinically normal.  

As for the post-service medical evidence, a June 27, 1972 VA medical record (VA Form 10-10m) showed that the Veteran complained of restlessness and nightmares.  On examination, he was anxious and distractible.  He was given a possible or questioned diagnosis of "anxiety neurosis?"  

A July 27, 1972 VA examination showed that the Veteran complained of aggressiveness, insomnia, and nervousness.  An associated psychiatric examination report noted complaints of headaches, dizziness, and insomnia.  On examination, he was well-oriented for all spheres, relevant, coherent and with normal spontaneity.  He denied having hallucinations, delusions, or illusions.  He reported urges of violence towards others.  Sensorium was clear.  The diagnosis was passive aggressive reaction with inner tension, and his condition was noted to be moderate in severity.  He was noted to be mentally competent.   

A November 15, 1972 VA Progress Note showed that the Veteran complained of symptoms that included poor sleep, restlessness, headaches, and an inability to stay in one place for a reasonable period.  On examination, there was no evidence of psychotic symptoms, and the report noted "only the apathy is significant - the lack of drive and ambition."  He was provided with medications that included Valium.  A December 1972 Progress Note showed that the Veteran complained that medication had not helped him, and that he got into fights.  He was given Mellaril, Elavil, and Librium.  A February 1973 report shows complaints of nervousness, constant headache, insomnia, and aggressiveness.  The Veteran was noted to be fully-oriented.  The diagnosis was anxiety neurosis.  

A VA Hospital Discharge Summary dated December 29, 1973 (noted to cover over three weeks of observation and examination) reveals that the Veteran complained of poor sleep, physical abuse of his wife, frequent anger outbursts, and being "nasty" with his parents, "but otherwise fe[lt] relatively well."  He complained that his nerves were "not right."  On examination, he was apathetic, indifferent, and distant.  Personal hygiene was good.  Production of thought was logical and realistic.  Progress of thought was slow.  His answers were relevant and well-connected.  With regard to content of thought, there were no delusions, no ideas of hopelessness or worthlessness.  There were no disorders of perception.  He was well-oriented in three spheres.  Memory was well-preserved.  Insight and judgment were poor.  His behavior during hospitalization "pointed possibly towards a Latent Schizophrenic process."  The examiner concluded that the Veteran was "functioning at a schizophrenic level of the latent type."  Without psychiatric follow-up care a full-blown psychotic episode was foreseen.  Upon discharge, he was found mentally competent to handle his VA benefits.

In January 1974, VA received statements from the Veteran's acquaintances claiming that he had been in good health prior to his service, but that he came out with a nervous condition.  

A March 1974 VA Field Survey report noted that the Veteran received treatment for a psychiatric disorder over a year following his discharge (beginning March 20, 1973) and that various persons reported that the Veteran was nervous and had difficulty relating to people after service. 

A January 14, 1975 VA Hospital Report indicates that the Veteran had been hospitalized for just under one month, beginning on December 17, 1974.  The report notes a history of symptoms that included hostile-aggressive behavior, and tantrum-like episodes.  The diagnosis was "schizophrenia, latent."  

A VA Hospital Summary (covering treatment just over one month ending in February 1976) notes complaints of poor sleep due to nightmares, preoccupation with his mother's medical problems, irritability, being disturbed by loud noises, anger, and fighting.  On examination, no acute or active psychotic symptoms were elicited.  The Veteran was oriented in the three spheres.  Memory was fair, judgment was poor, and insight was assessed as "none."  The report notes that he had been given weekend passes, and that, although he returned from the first one after arguing with his wife, he returned from the others in good condition.  Upon release, he was oriented in three spheres, in contact with reality, and not suicidal or homicidal.  The diagnosis was schizophrenia, latent type.  

A January 1978 medical opinion by a VA physician reveals that the Veteran did not appear to be acutely psychotic according to examinations of June 27, 1972, nor the MHC (Mental Health Clinic) note of November 15, 1972.  The Board notes that, at the time of the Board's April 1980 decision, such opinions were probative evidence.  Cf. Austin v. Brown, 6 Vet. App. 547, 550 (1994).  

An October 1978 private psychiatric evaluation reveals that Dr. A.H.M. noted that the Veteran had been receiving psychiatric treatment since 1974.  The Veteran reported a history of fighting during service, having headaches, and being isolated due to his poor English.  Following separation from service, he reported having symptoms that included poor sleep, restlessness, crying spells, and aggressive impulses.  The report notes, "During the last four years his behavior pattern is characterized by difficulty in adapting himself to daily life demands, reacting in a negativistic and indifferent way, at times he becomes irritable and hits his wife and son."  On examination, here was oriented in three spheres.  He was coherent, on occasions illogical, without elaborations and concretistic.  No hallucinations or delusions were elicited.  The report states, "During the last four years this patient has been showing an active and persistent pattern, clearly schizophrenic characterized by a behavioral disorder, social withdrawal, inappropriate responses."  The diagnosis was schizophrenia chronic, undifferentiated type.  The reports states that this could evolve to schizophrenia, simple type.  

Analysis

The Board notes at the outset that it is not for the Board to now reweigh the evidence that was previously before it in April 1980.  Rather, the Board must address the specific allegations of CUE raised by the moving party with respect to that decision.  The burden is on the moving party to demonstrate not only that the Board committed error of law or fact in April 1980, but also that, had such error not occurred, the outcome would have been manifestly different.  

In July 2011 correspondence, the moving party asserted that it was CUE for the Board to have found that severance of service connection was proper because there was substantial credible evidence and law in the Veteran's favor on the record at the time, and the Board should not have found that there was CUE in granting service connection in the first place.  The Board finds that this allegation is simply a dispute with how the evidence was weighed in April 1980 and is manifestly not CUE.  See 38 C.F.R. § 20.1403(d).  Simply to argue that the April 1974 RO decision did not in fact contain CUE is also insufficient.  There is a presumption of validity which attaches to the final April 1980 Board decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The moving party has also asserted that the Board did not properly apply existing law in concluding that the RO committed CUE when the RO determined that psychiatric symptoms exhibited during the one-year presumptive period were manifestations of a psychosis.  The moving party argued that the 1968 Diagnostic and Statistical Manual of Mental Disorders (DSM)-II, which was in effect at the time of the Board's 1980 decision, characterized latent schizophrenia as schizophrenia and not a personality disorder.  In the July 2011 written argument, the moving party asserted that, latent schizophrenia was not removed totally from the DSM until the DSM IV.  Thus, the moving party argues that there is no medical or legal rationale for the Board's decision.  The moving party also argued that 38 C.F.R. § 4.125 (1980) was misapplied.  It is essentially claimed that latent schizophrenia should not have been considered as a personality disorder because it was not clearly identified as such in the 1968 DSM-II, which applied at that time under 38 C.F.R. § 4.125 (1980). 

At the time of the April 1980 Board decision, the psychiatric nomenclature employed in the VA rating schedule for mental disorders was based upon the DSM-II.  See 38 C.F.R. Part 4, § 4.125 (1980).  Moreover, mental disorders were to be diagnosed in accordance with the DSM-II.  See Title 38 C.F.R. Part 4, § 4.126 (1980).  Mental deficiency and personality disorders were not to be considered disabilities under the terms of the VA Rating Schedule.  See Title 38 C.F.R. Part 4, § 4.127 (1980).

The DSM-II provided that schizophrenia, latent type (295.5) was a category for patients having clear symptoms of schizophrenia but no history of a psychotic schizophrenic episode.  Disorders sometimes designated as incipient, pre-psychotic, pseudoneurotic pseudopathic, or borderline schizophrenia are categorized here.  (This category includes some patients who were diagnosed in DSM-I under "Schizophrenic reaction, chronic undifferentiated type."  Others formerly included in that DSM-I category are now classified under schizophrenia, other [and unspecified] types (q.v.).)  

Although the DSM-II listed schizophrenia, latent type, under the section for "Psychoses Not Attributed to Physical Conditions Listed Previously," it also stated that this was a category for patients with clear symptoms of schizophrenia but no history of a psychotic schizophrenic episode, and that it included disorders sometimes designated as incipient, pre-psychotic, pseudoneurotic, pseudo-psychopathic, or borderline schizophrenia.  See DSM-II, 34 (emphasis added).  This language clearly indicates that latent schizophrenia was not intended to encompass a schizophrenia psychosis, and that the term was intended to cover certain disorders below the schizophrenia threshold and below the threshold of psychosis.  Thus, the assertion of the moving party that The DSM-II characterized "latent schizophrenia" as "schizophrenia" is not accurate.  The DSM-II clearly and unarguably made a distinction between "latent schizophrenia" and "psychotic schizophrenia."  

Also significant in the determination as to whether the law was correctly applied are VA internal procedural guidelines.  At the time of the Board's April 1980 decision, claims for service connection for latent schizophrenia were adjudicated pursuant to Department of Veterans Benefits Program Guide 21-1 § 0-12 ("Program Guide").  The Program Guide contained specific provisions regarding latent schizophrenia.  It noted specific cases where regional office rating boards had granted service connection for latent schizophrenia.  The Program Guide notes that, generally speaking, latent schizophrenia is not a proper disability for service connection.  Pertinent to the argument of the moving party, the Program Guide explains that, while the DSM-II lists the diagnosis in the same section as psychoses, careful reading of the diagnostic requirements clearly reveals that an essential element to the diagnosis is a history entirely free of psychotic episodes.  Following a psychotic reaction, the disability must be reclassified for proper diagnosis.  The Program Guide specifies that "latent schizophrenia is not a true psychosis" and since it also does not qualify as a neurosis, "there is no basis for service connection for such a condition."  Instead, the Program Guide provides that claims for service connection for latent schizophrenia should be handled similarly to claims for service connection for personality disorders, and while the condition is "not a disability" within the meaning of applicable laws, superimposed psychotic reactions in service or within the presumptive period would be a proper basis for service connection.  See Program Guide, 21-1 § 0-12, Change 282 (3-17-80).  

With regard to the argument that latent schizophrenia should not have been considered a personality disorder because it was not clearly identified as such in the 1968 DSM-II that applied at that time, under 38 C.F.R. § 4.125 (1980), the Board notes that it was clearly the policy of VA at the time, as demonstrated in the Program Guide, to treat latent schizophrenia as a personality disorder and not as a psychosis.  The argument is thus not that the Board did not apply the law as it existed, but that the law should have been different.  Such an allegation is not CUE even if accepted as a true statement.  Thus, the assertion of the moving party that the law as it existed in April 1980 was not correctly applied is not borne out by the specific provisions cited by her.  The Board's conclusion that latent schizophrenia was a personality disorder was completely in accordance with applicable VA law and policy at that time.  

With regard to the argument that the Board failed to apply 38 C.F.R. § 4.125(b) (change in diagnosis), that section of the code was not part of the code in 1980; thus it did not exist at the time that the decision was made.  As such, it was not clear and unmistakable error for the Board to have not applied 38 C.F.R. § 4.125(b) in the April 1980 decision.  Instead, the regulations at the time of the 1980 Board decision provided that rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in a prior diagnosis, or possibly a disease entity independent of the service-connected psychiatric disorder.  38 C.F.R. § 4.128 (1980).  

A brief review the administrative history of the claim shows that the RO's April 1974 grant of service connection was based on the premise that the Veteran first manifested psychotic symptoms on July 27, 1972, and that he had been diagnosed with latent schizophrenia, albeit at a point beyond the one-year presumptive period.  The RO treated latent schizophrenia as if it were a psychosis, and granted service connection under the presumptive provisions.  In September 1978, the RO notified the Veteran that it proposed to sever service connection, explaining that psychotic symptoms were not shown during the one-year presumptive period, and that his diagnosed condition was a personality disorder which was not compensable by law.  The RO's November 1978 severance of service connection noted that the Veteran was then shown to have schizophrenia, undifferentiated type (per Dr. A.H.M.'s October 1978 psychiatric evaluation), but that an active psychosis was not diagnosed until more than two years after separation from service.  In its April 1980 decision, the Board noted that there were no relevant in-service findings, and that, up until 1976, the Veteran's post-service diagnoses were an anxiety neurosis, passive-aggressive reaction with inner tension, and schizophrenia, latent type.  The Board determined that the Veteran had been treated for latent schizophrenia between 1972 and 1976, and it concluded that symptoms supportive of an acquired psychiatric disease were not shown during service, or at the time of separation, and that a psychosis was not manifest within one year following discharge.  

Given the foregoing, it is clear that the Board did not base its decision on a finding of a "changed diagnosis."  While Dr. A.H.M.'s October 1978 psychiatric evaluation report shows that the Veteran's diagnosis did indeed change, from latent schizophrenia to undifferentiated schizophrenia, and that his undifferentiated schizophrenia had existed for the last four years (i.e., from 1974), these findings were not the basis for the Board's decision.  Rather, the stated basis for the Board's decision was its determination that the RO had erroneously applied a presumptive provision to a non-qualifying disorder, and that symptoms of a psychosis were not shown within one year of separation from service.  Accordingly, CUE is not shown on the basis of a failure to apply provisions pertaining to a change in diagnosis.  

At this point, the Board must address several specific findings of the Veterans Court with regard to the Board's October 2013 decision.  The Court found that the Board made a specific finding that the July 27, 1972 examination report did not show that the Veteran had psychotic symptoms.  The Veterans Court held that, in so finding, the Board undertook its own independent medical analysis of the symptoms described in the examination to find an absence of psychotic symptoms.  

The Board does not here attempt to interpret the July 1972 report as to whether it establishes the absence of psychotic symptoms, as the April 1980 decision here in question did not specifically cite that report in support of its conclusion.  The Board listed the July 1972 report as evidence; however, the Board's finding in April 1980-that there was CUE in the April 1974 rating decision-was based on what the Board determined to be a misclassification of the Veteran's diagnosis of latent schizophrenia as a psychosis subject to a presumption of service connection, not on any specific finding in the July 1972 report.  In sum, the Board's October 2013 finding regarding the July 1972 report, while acknowledged to have been an improper medical conclusion, as held by the Veterans Court, was not crucial to the Board's decision as it does not directly impact the presence of CUE in the April 1980 decision.  As noted above, it is not for the Board to reweigh the evidence before the Board in April 1980, but to determine whether there was error of law or fact of the type which, had it not been made, would have manifestly changed the outcome at the time it was made. 

Also of record at the time of the Board's April 1980 decision was a VA opinion of January 1978.  In pertinent part, that opinion interpreted a June 27, 1972 clinical note and a VA Mental Health Clinic note of November 15, 1972 finding that the Veteran "did not appear to be acutely psychotic" according to those reports.  The Veterans Court found that the January 1978 VA opinion does not support a finding of the Board in October 2013 that the examiner "flatly contradicted" the RO's April 1974 determination that the Veteran manifested psychotic symptoms on July 27, 1972.  The Veterans Court noted that, although VA asked the January 1978 VA psychiatrist to review the claims file and indicate whether the Veteran was psychotic by examination of July 27, 1972, the psychiatrist responded that the "veteran does not appear to be acutely psychotic according to the examination of 6-27-72."  The Veterans Court reasoned that, because the medical evidence consisted of June 27, 1972, and July 27, 1972, examinations of the "Veteran, and the VA psychiatrist referred only to the June 27, 1972, examination, the Board erred when it found that the 1978 opinion "flatly contradicted" the RO's conclusion that the Veteran first manifested psychotic symptoms on July 27, 1972.  The Veterans Court held that, on remand, the Board must reevaluate whether the evidence of record in 1980 clearly and unmistakably established that the Veteran did not have psychotic symptoms during the one-year presumptive period.  

The Board finds that, while it may arguably have been error for the Board in April 1980 not to clarify with the January 1978 examiner whether the July 27, 1972 report was reviewed and considered, such error is not of the type that would have manifestly changed the outcome of the decision if it had not been made.  This is essentially a failure in the duty to assist the Veteran in obtaining a medical opinion that considers all of the evidence.  It is manifestly not CUE.  To the extent there was error in the Board's acceptance of the January 1978 opinion without clarification as to the scope of evidence reviewed, it is not "absolutely clear" that a different result would have ensued but for such error.  As noted above, the November 1972 report provided an independent finding regarding the lack of psychotic symptoms during the presumptive period.  Therefore, any error in this regard cannot be ipso facto clear and unmistakable.  Fugo, 6 Vet. App. at 43-44. 

Finally, the Board must here address the finding of the Veterans Court that the Board in October 2013 concluded that the "DSM II provided a reasonable basis to find that latent schizophrenia was most accurately treated as a personality disorder."  After further discussion, the Board again concluded that the "DSM II provided a reasonable basis to find that latent schizophrenia was most accurately analogized to a personality disorder."  The Veterans Court noted that, in the context of a severance action, it was not sufficient to find a "reasonable basis" to support severance of an award of service connection.  See 38 C.F.R. § 3.105(d).  Rather, in 1980, the Board was required to find, notwithstanding the DSM-II classification of latent schizophrenia as a psychosis, that the evidence clearly and unmistakably established that the Veteran's latent schizophrenia was not a psychosis.  

The Board agrees that this terminology previously used was not appropriate.  However, as discussed above, there is no question that under VA law and policy at the time of the April 1980 Board decision, latent schizophrenia was classified as a personality disorder, and was specifically excluded from the category of "psychoses."  While the term "latent schizophrenia" obviously contained the word "schizophrenia," it was specifically distinguished in VA's Policy Guide from other forms of schizophrenia and was specifically categorized as a personality disorder to be treated like any other personality disorder.  The Board's reliance on VA regulations and established policy is not CUE. 

In summary, for the reasons and bases expressed above, the Board finds that April 1980 decision did not contain CUE.  The evidence does not present the type of error which, had it not been made, would have manifestly changed the outcome at the time it was made.  Bustos; see also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  The motion is accordingly denied. 

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that a litigant alleging CUE is not pursuing a claim for benefits pursuant to part II or III, but rather is collaterally attacking a final decision, pursuant to section 5109A of part IV or section 7111 of part V of title 38).  


ORDER

The motion to revise the Board's April 1980 decision on the basis of clear and unmistakable error is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


